Citation Nr: 0327144	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed lumbosacral 
spine disorder.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel










INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978 and from January 1983 to November 1995.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the RO.  

In an October 2000 letter, the Board notified the veteran 
that his requested hearing before a Veterans Law Judge in 
Washington, D.C. was scheduled for January 2001; however, he 
failed to appear.  

In January 2001, the Board remanded the case to the RO for 
additional development.  



FINDING OF FACT

The veteran's lumbosacral spine disability, diagnosed as 
spondylolysis, spondylolisthesis and bulging disc at L4-5, 
currently is shown to be the likely residuals of injuries 
that happened during his period of active military service.  



CONCLUSION OF LAW

The veteran's lumbosacral spine disability, diagnosed as 
spondylolysis, spondylolisthesis and bulging disc at L4-5, is 
due to an injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision, Statement of the Case, and Supplemental 
Statement of the Case, the RO has notified him of the 
evidence needed to substantiate his claim.  Further, in a 
January 2003 letter, the RO also notified the veteran of what 
evidence he was responsible for obtaining and what evidence 
the VA would procure.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting VA 
medical records.  The RO has also sought and obtained an 
examination regarding the issue at hand.  Additionally, the 
RO has provided the veteran with the opportunity for a 
hearing, but he failed to appear.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2003).  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

The veteran contends that he has a current lumbosacral spine 
disability that is related to injuries incurred in service.  

As reported at a February 2003 medical examination, the 
veteran initially noted low back pain in 1975 during 
repelling training.  He said that road marches in service 
were always bothersome to his back but that he did not go to 
the clinic for treatment.  He said that, in 1977, while 
carrying a heavy backpack he experienced an episode of back 
pain and went to the clinic.  He said that, in March 1983, he 
had another "attack" while on a run with a 40-pound pack.  
He stated that the pain abated but he was left with a chronic 
nagging pain condition.  He also related an episode in 1987 
and a December 1994 motor vehicle accident that reinjured his 
low back.  

The service medical records show that the veteran was treated 
for complaints of having low back pain several times 
throughout service.  In February 1975, he complained of 
having pain in the lower and mid-back for four days.  He was 
treated with heat, A-balm, and Percogesic.  

In an undated period prior to April 1978, he complained of 
having sharp lower back pains.  In March 1983, he complained 
of "nagging" low back pain of 2-months' duration with a 
recent flare up while he was in the field.  The assessment 
was that of chronic low back pain, and he was treated with 
Motrin and heat.  

In December 1994, private records show that the veteran was 
involved in a motor vehicle accident and subsequently 
complained of a stiff back.  The assessment was that of back 
strain.  (The veteran is service-connected for a cervical 
spine disorder, also sustained in the motor vehicle 
accident.)  

Post-service, the veteran was initially seen in February 1998 
by Vijay Grover, M.D., his private doctor, for complaints of 
back pain for one week.  The impression was that of acute 
lumbar strain.  Later in the month, the veteran complained of 
having a very stiff back, and the impression was that of 
recurrent lumbar strain.  A February 1998 X-ray study of the 
lumbar spine revealed bilateral spondylolysis of L5 with a 
Grade I anterior spondylolisthesis of L5 on S1.  

The additional private records show follow-up of the low back 
condition by G. A. Nejad, M.D., and Charles Assam, M.D.  In 
May 1998, the veteran reported to Dr. Nejad that he sustained 
a lot of injuries while in the military and recently had pain 
in his lower back.  The veteran subsequently underwent 
additional X-ray studies and an MRI of the lumbosacral spine.  
His diagnosis was spondylolysis and spondylolisthesis at L5-
S1.  He was also noted to have a disc protrusion involving 
L5-S1.  

The VA outpatient records dated beginning in April 1999 
indicate that the veteran was involved in a motor vehicle 
accident in 1994 with subsequent low back pain.  The records 
show that he was primarily treated for a cervical spine 
disorder also arising from the motor vehicle accident.  

To clarify the nature and etiology of the low back 
disability, the veteran underwent a VA fee-basis examination 
in February 2003.  He described several occasions during 
service when he was treated for low back complaints following 
injury.  He underwent a physical examination that also 
included laboratory and diagnostic tests.  

The diagnoses were those of spondylolysis, spondylolisthesis 
and bulging disc at L4-5.  The physician stated that he 
reviewed all previous medical records and concluded that the 
veteran's lumbosacral spine conditions were "definitely 
acquired and aggravated in the Service."  

In a March 2003 addendum report, the physician stated that 
the etiology of the veteran's lumbosacral spine conditions 
were the repeated injuries while in service.  He noted that 
the conditions "would be further aggravated by respectable 
trauma."  

The Board has considered the veteran's contentions as well as 
his medical history.  Notwithstanding the absence of medical 
evidence of a chronic low back disability from the time of 
discharge from service in November 1995 until February 1998, 
the Board finds that there is convincing evidence to show 
that the veteran has a current lumbosacral spine disability, 
diagnosed as spondylolysis, spondylolisthesis and bulging 
disc at L4-5, due to injury during his period of service.  

In that regard, the persuasive evidence includes medical 
records during service, which show that the veteran sustained 
low back injuries on several occasions, and the opinions of a 
physician in February and March 2003, which relate the 
veteran's current lumbosacral spine disability to service-
incurred injury.  

There is no other medical opinion of record that is contrary 
to that furnished by the VA fee-basis examiner, who based 
such opinions on a complete review of the claims folder.  
While the physician also noted in his addendum report that 
the service medical records did not provide sufficient basis 
for his opinions and that he gave 99 percent weight to the 
history as reported by the veteran, the Board finds that the 
veteran's reported medical history during service is credible 
and supported to an adequate degree by the medical record.  

In view of the foregoing, the Board concludes that the 
evidence demonstrates that the veteran currently has a 
lumbosacral spine disability, diagnosed as spondylolysis, 
spondylolisthesis and bulging disc at L4-5, due to service-
incurred injury.  Thus, his claim of service connection for a 
lumbosacral spine disability is granted.  



ORDER

Service connection for a lumbosacral spine disability 
diagnosed as spondylolysis, spondylolisthesis and bulging 
disc at L4-5 is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



